EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is responsive to the applicants’ amendment filed on 04/06/2021.
	Claim 1 has been amended.  Claims 2-20 have been canceled.  Accordingly, claims 1 and 21-31 are pending in this application.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Thomas C. Martin (Reg. No. 57,677) on April 14, 2021. During telephone conversation with Mr. Martin, an agreement was reached to cancel claim 26 and amend claims 1, 21-23 and 21-31.  
The application has been amended as follows: 
- Claim 1: (Currently Amended) 
	-- A first rotor, the first rotor being configured to rotate adjacent to a second rotor 	that comprises a circular main body with a first axis of rotation and a vane extending 	radially from the main body, the vane having a leading edge and a trailing edge when the 	second rotor rotates in the clockwise direction and the first rotor comprising:  
	a substantially circular first curved surface with its center at a second axis of 	rotation, the first curved surface having a first radius;    

	second and third curved surfaces disposed on opposing sides of the vane-receiving groove, the second and third curved surfaces intersecting the first curve but having a different radius than the first radius, 
	wherein the substantially circular first curved surface is dimensioned to maintain substantially the same distance from the main body of the second rotor when adjacent to the main body of the second rotor to create a non-contact seal therebetween, the second curved surface is dimensioned to maintain substantially the same distance from the leading edge of the vane when adjacent to the vane to create a non-contact seal therebetween, the third curved surface is dimensioned to maintain substantially the same distance from the trailing edge of the vane when adjacent to the vane to create a non-contact seal therebetween, and the vane-receiving groove is dimensioned to maintain substantially the same distance from a distal end of the leading edge of the vane as the vane moves into the vane-receiving groove to create a non-contact seal therebetween  and to maintain substantially the same distance from a distal end of the trailing edge of the vane as the vane moves out of the vane-receiving groove to create a non-contact seal therebetween, the non-contact seal being provide to prevent leakage between the first rotor and the second rotor when the first rotor and the second rotor rotate relative to one another.

- Claim 21: (Currently Amended) 
	--The first rotor of Claim 1, wherein: 
	the vane comprises a tip that is curved outward in a radial direction between the distal end of the leading edge and the distal end of the trailing edge; and 2 of 5PATENT 
sixth curved surface that is dimensioned to maintain substantially the same distance from the tip of the vane as the tip of the vane moves through a bottom of the vane-receiving groove. –

- Claim 22: (Currently Amended) 
	-- The first rotor of Claim 21, wherein the vane-receiving groove further comprises fourth and fifth curved surfaces on opposing sides of the sixth curved surface, wherein: 
	the fourth curved surface is dimensioned to maintain substantially the same distance from the distal end of the leading edge of the vane as the vane moves into the vane-receiving groove; 
	the fifth curved surface is dimensioned to maintain substantially the same distance from a distal end of the trailing edge of the vane as the vane moves out of the vane-receiving groove. –

- Claim 23: (Currently Amended) 
	--The first rotor of Claim  22, wherein the , the fifth curved surface, and the sixth curved surface are dimensioned to maintain substantially the same distance between the vane and the vane-receiving groove when the vane is received therein as the first rotor and the second rotor when they are rotated relative to one another. –

- Claim 26 (Canceled).
	- Claim 27: (Currently Amended) 
		-- A positive displacement rotary device comprising the first rotor and the 	second rotor of Claim 1. –

	- Claim 28: (Currently Amended) 
		--The positive displacement rotary device of Claim 27, wherein the 	second rotor comprises three or more vanes. --  

	- Claim 29: (Currently Amended) 
		--The positive displacement rotary device of Claim 28, wherein the system comprises three or more first rotors. --

- Claim 30: (Currently Amended) 
	--The positive displacement rotary device of Claim 29, further comprising a rotor encasement in which the three or more second rotors are disposed around the second rotor.--  
	
	- Claim 31: (Currently Amended) 	
		--The positive displacement rotary device of Claim 30, wherein the rotor 	encasement includes and exhaust opening and an intake opening disposed on opposing 	sides of each of the three or more second rotors. –

st/2nd paragraph and to correct a typographical error.


Allowable Subject Matter
2.	The Applicants’ amendments filed 04/06/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose Applicant's invention, as now claimed. Therefore, claims 1, 21-25 and 27 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the wherein the substantially circular first curved surface is dimensioned to maintain substantially the same distance from the main body of the second rotor when adjacent to the main body of the second rotor to create a non-contact seal therebetween, the second curved surface is dimensioned to maintain substantially the same distance from the leading edge of the vane when adjacent to the vane to create a non-contact seal therebetween, the third curved surface is dimensioned to maintain substantially the same distance from the trailing edge of the vane when adjacent to the vane to create a non-contact seal therebetween, and the vane-receiving groove is dimensioned to maintain substantially the same distance from a distal end of the leading edge of the vane as the vane moves into the vane-receiving groove to create a non-contact seal therebetween  and to maintain substantially the same distance from a distal end of the 
Additionally, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of the first curved surface is dimensioned to maintain substantially the same distance from the main body of the second rotor when adjacent to the main body of the second rotor, the second curved surface is dimensioned to maintain substantially the same distance from the leading edge of the vane when adjacent to the vane, the third curved surface is dimensioned to maintain substantially the same distance from the trailing edge of the vane when adjacent to the vane, and the vane-receiving groove is dimensioned to maintain substantially the same distance from a distal end of the leading edge of the vane as the vane moves into the vane-receiving groove and substantially the same distance from a distal end of the trailing edge of the vane as the vane moves out of the vane-receiving groove in order to prevent leakage within the rotary device by maintaining substantially the same distance between the primary rotor and the scavenging rotors which provides non-contact seals between the various moving parts of the rotary device; therefore, the compressor operates more efficiently with less frictional loses, which eliminates the need for lubricants and allows the rotary device to operate at higher temperatures than compressors that utilize oil-based lubricants and/or contact seals as set forth in the applicants’ specification on page 22, para. [0054] to para. [0055].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”      
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746